DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12, 15-19, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the a priori representation of knowledge."  There is insufficient antecedent basis for this limitation in the claim.  The dependent claims inherit the rejections of their respective base claims and, as such, are rejected for the same reasons. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 6-8, 11-12, 15-17, and 22-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea without significantly more).  Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability.  Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014).  Claims 1, 6-8, 11-12, 
MPEP 2106 Step 2A – Prong 1:
The claims are directed to an abstract idea reflected in the recited representative functions of the independent claim 1—including generate an a priori representation of knowledge as travel itinerary components; a parser configured to: receive a travel itinerary request from an exchange; based on the travel itinerary request, determine associated itinerary components from the a priori representation of knowledge; and based on the associated itinerary components, generate an itinerary network; a scheduler configured to: generate a travel itinerary responsive to the travel itinerary request, the travel itinerary being consistent with the itinerary network; and return the generated travel itinerary to the exchange that fulfills the travel itinerary request.  Independent claim 11 recites the same abstract idea albeit more broadly. 
This qualifies as a method of organizing human activities because it recites collecting and analyzing information for planning the travel behaviors of persons and determining related offers to return for transactional/commercial relationships with travel service providers (i.e., in the terminology of the 2019 Revised Guidance, fundamental economic practices; commercial interactions (including marketing or sales activities or behaviors; business relations)).  
It shares similarities with other abstract ideas held to be non-statutory by the courts (see Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363 (Fed. Cir. 2015)—tailoring sales information presented to a user based on, e.g., user data or time data, similar because at another level of abstraction the claims could be characterized as tailoring travel information presented to a user based on, e.g., user request data; LendingTree, LLC v. Zillow, Inc., 656 Fed. Appx. 991 (Fed. Cir. 2016)—applying for loans and receiving offers via a third-party intermediary, similar because at another level of abstraction the claims could be characterized as requesting travel products and receiving offers via a third-party exchange; Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016)—process of gathering and analyzing information of a specified content, then displaying the results, similar because at another level of abstraction the claims could be characterized as process of gathering 
These cases all also describe significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").  
MPEP 2106 Step 2A – Prong 2:
This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application. The elements merely serve to provide a general link to a technological environment (e.g., computers and the Internet) in which to carry out the judicial exception (a memory for storing executable instructions; a processor for executing the instructions; an artificial intelligence engine stored in the memory and executable by the processor—all recited at a high level of generality).  Although they have and execute instructions to perform the abstract idea itself (e.g., modules, program code, "engine," etc. to automate the abstract idea), this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  Aside from such instructions to implement the abstract idea, they are solely used for generic computer operations (e.g., receiving, storing, retrieving, transmitting data), employing the computer as a tool.  See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1096 (Fed. Cir. 2016) ("[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter.") (citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245,1256 (Fed. Cir. 2014)) (emphasis added).
The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above.  Looking at the additional limitations and abstract Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A Prong 2 (i.e., they amount to nothing more than a general link to a particular technological environment and instructions to apply it there). Moreover, the additional elements recited are known and conventional computing elements (a memory for storing executable instructions; a processor for executing the instructions; an artificial intelligence engine stored in the memory and executable by the processor—see published Specification ¶¶ 0032, 119-127 describing these at a high level of generality and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements).  
The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, transmitting data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  
"The use and arrangement of conventional and generic computer components recited in the claims—such as a database, user terminal, and server— do not transform the claim, as a whole, into 'significantly more' than a claim to the abstract idea itself. We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea." Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1056 (Fed. Cir. 2017) (citations and quotation marks omitted).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
Dependent Claims Step 2A:
The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented (i.e., they further the identified abstract idea without adding any additional elements beyond it).  Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea as the independent claims (i.e., processor, memory, AI engine).  Claim 22 adds a generic interface of a generic computing device and claim 23 adds a cloud based computing 
Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea.  Although they add the elements identified in 2A above (generic interface of a generic computing device in claim 22 and a cloud based computing environment of claim 23), these do not amount to significantly more for the same reasons they fail to integrate the abstract idea into a practical application.  Moreover, the Specification also indicates this is the routine use of known components for the same reasons presented with respect to the elements in the independent claims above (see ¶ 0025 & 0028).  Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 11-12, 15-18, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ramsey, et al., U.S. Pat. Pub. No.  2007/0106497 (U.S. Pat. Pub. Citation 39 of the IDS filed 3/5/2021) in view of DeMarcken, U.S. Pat. No. 6,275,808 (U.S. Pat. Citation 6 of the IDS filed 3/5/2021).
As per claim 1, Ramsey teaches a system for fulfilling travel requests, the system comprising: 
a memory for storing executable instructions (¶ 0036); a processor for executing the instructions (¶ 0045); 
an artificial intelligence engine stored in the memory and executable by the processor (¶¶ 0146, 161), the artificial intelligence engine configured to generate an a priori representation of knowledge as travel itinerary components (¶¶ 0079, 158); 
a parser stored in the memory and executable by the processor (¶ 0097), the parser utilizing the artificial intelligence engine to: 
receive a travel itinerary request from an exchange (¶¶ 0093, 97); 
based on the travel itinerary request, determine associated itinerary components from the a priori representation of knowledge (¶¶ 0087-88, 98-101, 121).
Ramsey does not explicitly teach the following, which is taught by DeMarcken:
based on the associated itinerary components, generate an itinerary network (col. 5, lines 20-29; col. 45, lines 58-61; col. 49, lines 9-11);
a scheduler stored in the memory and executable by the processor, the scheduler configured to: generate a travel itinerary responsive to the travel itinerary request, the travel itinerary being consistent with the itinerary network (col. 4, lines 34-37; col. 52, lines 1-30); and 
return the generated travel itinerary to the exchange that fulfills the travel itinerary request (col. 5, lines 34-; col. 61, lines 9-26). 
It would have been prima facie obvious to incorporate this element for the same reason it is useful in DeMarcken—namely, to determine an optimal itinerary to present to the user for purchase.  Moreover, this is merely a combination of old elements in the art of travel planning.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
As per claim 3, Ramsey in view of DeMarcken teaches claim 1 as above.  Ramsey further teaches the determining the associated itinerary components includes decoding the travel itinerary request by determining phrases and tokens of the travel 
As per claim 6, Ramsey in view of DeMarcken teaches claim 3 as above.  Ramsey further teaches the parser is further configured to: based on the ordered list of tokens, determine possible next tokens of the travel itinerary request; based on the possible next tokens, detect insufficient information associated with the travel itinerary request; and based on the determining, request the insufficient information from the user (¶¶ 0089-92). 
As per claim 7, Ramsey in view of DeMarcken teaches claim 3 as above.  Ramsey further teaches the parser is further configured to: analyze the phrases; and based on the analysis, determine equivalence classes of the phrases (¶¶ 0112, 121-22). 
As per claim 8, Ramsey in view of DeMarcken teaches claim 1 as above.  DeMarcken further teaches the generate the itinerary network further comprises: generating an adjacency matrix using the itinerary components and their respective dependencies (Tables 32-33; col. 42, lines 47-67); creating a directed acyclic graph using the adjacency matrix (col. 45, lines 51-67); and determining a topological ordering of itinerary components using the directed acyclic graph, the topological ordering comprising an arrangement of the itinerary components using their respective location and time dependencies (Fig. 3A; col. 49, lines 31-37; col. 52, lines 16-43; see also col. 37, lines 25-42 and explanation of faring atoms (that include locations and times) used to create the network in Table 12 and priceable unit dependencies in Table 21), which would have been obvious to incorporate for the same reasons as the elements in claim 1 above.
As per claim 21, Ramsey in view of DeMarcken teaches claim 1 as above.  DeMarcken further teaches the itinerary network is generated by: creating a plurality of nodes within the itinerary network, each of the plurality of nodes representing information associated with the travel itinerary request (col. 5, line 66—col. 6, line 27); and creating a plurality of edges within the itinerary network, each of the plurality of edges connecting two of the plurality of nodes, the plurality of edges representing an order of the plurality of nodes in time based on dependencies between the plurality of nodes (Fig. 3A; col. 6, lines 1-20; see also col. 37, lines 25-42 and explanation of faring 
As per claim 2, Ramsey in view of DeMarcken teaches claim 21 as above.  DeMarcken further teaches dependencies include one or more of the following: a location, a time, a traveler preference, and any combination thereof (Fig. 3A; col. 6, lines 1-20; see also col. 37, lines 25-42 and explanation of faring atoms (that include locations and times) used to create the network in Table 12 and priceable unit dependencies in Table 21), which would have been obvious to incorporate for the same reasons as the elements in claim 1 above. 
As per claim 9, Ramsey in view of DeMarcken teaches claim 21 as above.  DeMarcken further teaches the parser is further configured to create annotations for one or more of the plurality of nodes, wherein the annotations indicate presence, in the one or more of the plurality of nodes, of sufficient information related to one or more travel attribute of the travel itinerary request (col. 46, lines 53-57—nodes identified as terminal nodes with fares and itinerary solutions; see also Table 38—node fields), which would have been obvious to incorporate for the same reasons as the elements in claim 1 above. 
As per claim 22, Ramsey in view of DeMarcken teaches claim 1 as above.  DeMarcken further teaches the exchange is presented on a user interface of a computing device associated with a travel user (Fig. 27; col. 50, lines 16-17), which would have been obvious to incorporate for the same reasons as the elements in claim 1 above. 
As per claim 23, Ramsey in view of DeMarcken teaches claim 1 as above.  Ramsey further teaches the exchange is a cloud based computing environment (¶ 0038—distributed computing environments). 
As per claims 11-12, 15-18, and 24, Ramsey in view of DeMarcken teaches a method compriosing steps implementing the functionality of analogous claims 1, 3, 6-9, and 21 (see citations and obviousness rationale above). 
As per claim 20, Ramsey in view of DeMarcken teaches a system comprising the elements of analogous claims 1, 3, 6, and 21 (see citations and obviousness rationale above). 

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ramsey, et al. in view of DeMarcken as applied to claims 21 and 24 above, further in view of Cahill, et al., U.S. Pat. Pub. No.  2012/0036158 
As per claims 10 and 19, Ramsey in view of DeMarcken teaches claims 21 and 24 as above.  DeMarcken further teaches the parser is further configured to: receive, from the user, a modification to the travel itinerary; determine dependency adjustments associated with the plurality of nodes and the plurality of edges; and adjust the travel itinerary based upon the dependency adjustments caused by the modification of the travel itinerary (col. 62, lines 6-34), which would have been obvious to incorporate for the same reasons as the elements in claim 1 above.  The references do not explicitly teach the modification is received during execution of the travel itinerary by the user, which is taught by Cahill (¶ 0081).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Cahill—namely, to accommodate changes that are desired after a travel leg has been flown.  Moreover, this is merely a combination of old elements in the art of travel planning.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 11, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,078,855. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite the same concepts, albeit slightly different wording.  Moreover, all the elements of the application claims are to be found in the reference application (as the application claims fully encompass the reference application claims).  The difference between the application claims and the reference application claims lies in the fact that the reference application claims include more elements and are thus more specific.  Thus the invention of claims 1-8 of the reference application is in effect a “species” of the more “generic” invention of the application claims 1-2, 11, and 22. 
Claims 1-2, 11, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,810,641. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite the same concepts, albeit slightly different wording.  Moreover, all the elements of the application claims are to be found in the reference application (as the application claims fully encompass the reference application claims).  The difference between the application claims and the reference application claims lies in the fact that the reference application claims include more elements and are thus more specific.  Thus the invention of claims 1-8 of the reference application is in effect a “species” of the more “generic” invention of the application claims 1-2, 11, and 22. 
Claims 1-3, 7-8, 10-12, 16-17, 19, 21-22, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,275,810. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite the same concepts, albeit slightly different wording.  Moreover, all the elements of the application claims are to be found in the reference application (as the application claims fully encompass the reference application claims).  The difference between the application claims and the reference application claims lies in the fact that the reference application claims include more elements and are thus more specific.  Thus the invention of claims 1-18 of the reference application is in effect a “species” of the more “generic” invention of the application claims 1-3, 7-8, 10-12, 16-17, 19, 21-22, and 24. 
Claims 1-3,6-12 and 15-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,078,855, claims 1-8 of U.S. Patent No. 10,810,641, and claims 1-18 of U.S. Patent No. 10,275,810 each individually in view of the prior art cited above.  Any differences between the reference patents and the instant claims would have been obvious to incorporate because they are all known elements in the art of travel planning, and the combinations could have been made through routine engineering producing predictable results. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628